DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 28, 2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0007], line 1, “a method” should be “A method”.  Paragraph [0020], line 2, “control module 601” should be “control module 603”.  Paragraph [0021], line 1, “the resistance value” should be “The resistance value”.  Paragraph [0021], lines 1-2, it is unclear whether the resistance value of the pull-down resistor module 604 is between 10Ω and 100k Ω or between 10k Ω and 100k Ω.  Paragraph [0021], line 2, “100K” should be “100k Ω”.  Paragraph [0025], line 3, “10 MS” should be “10 ms”.
Appropriate correction is required.
Drawings
The drawings were received on November 21, 2019.  These drawings are acceptable.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claim 1, line 1, “driving power supply as claimed in claim 1” should be “driving power supply .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method of claim 3 does not include any steps, and it is unclear which 
statutory category the claim falls into.  Claim 4 inherits this deficiency.
Allowable Subject Matter
Claims 1-2 allowed.
Claims 3-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 are allowed, and claims 3-4 contain allowable subject matter, 
because none of the prior art of record discloses or suggests the load, the first resistor and the second resistor connected in series and connected to the driving power supply; and one end of the second resistor is grounded, the main control unit is provided with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Masuda (2013/0162150) discloses a string of LED loads controlled by a MOS transistor, wherein the string of LED loads is connected in series with an inductor and in parallel with a diode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836